
	

115 S1222 IS: La Paz County Land Conveyance Act
U.S. Senate
2017-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1222
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey certain land to La Paz County, Arizona, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the La Paz County Land Conveyance Act.
 2.DefinitionsIn this Act: (1)CountyThe term County means La Paz County, Arizona.
 (2)Federal landThe term Federal land means the approximately 8,000 acres of Federal land managed by the Bureau of Land Management and designated as Federal land to be conveyed on the map.
 (3)MapThe term map means the map prepared by the Bureau of Land Management entitled Proposed La Paz County Land Conveyance and dated May 24, 2017. (4)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Conveyance to La Paz County, Arizona
 (a)Conveyance authorizedSubject to valid existing rights and notwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 180 days after the date on which the Secretary receives a request from the County for the conveyance of the Federal land, the Secretary shall convey to the County, without consideration, all right, title, and interest of the United States in and to the Federal land.
			(b)Use of conveyed land
 (1)In generalThe Federal land conveyed under subsection (a)— (A)may be used by the County for any public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (43 U.S.C. 869 et seq.); and
 (B)shall not be disposed of by the County. (2)ReversionIf the County ceases to use a parcel of the Federal land conveyed under subsection (a) in accordance with paragraph (1)—
 (A)title to the parcel shall revert to the Secretary, at the option of the Secretary; and (B)the County shall be responsible for any reclamation necessary for the parcel to revert to the United States.
 (c)Availability of mapThe map shall be on file and available for public inspection in the appropriate offices of the Bureau of Land Management.
 (d)CostsAt the closing for the conveyance of Federal land under subsection (a), the County shall pay or reimburse the Secretary, as appropriate, for the reasonable transaction and administrative personnel costs associated with the conveyance authorized under that subsection, including the costs of title searches, maps, and boundary and cadastral surveys.
 (e)Release of United StatesOn conveyance of the Federal land under subsection (a), notwithstanding any other provision of law, the United States is released from any and all liabilities or claims of any kind or nature arising from the presence, release, or threat of release of any hazardous substance, pollutant, contaminant, petroleum product (or derivative of a petroleum product of any kind), solid waste, mine materials, or mining-related features (including tailings, overburden, waste rock, mill remnants, pits, or other hazards resulting from the presence of mining-related features) on the Federal land in existence before or on the date of the conveyance.
			(f)Acquisition of federal reversionary interest
 (1)RequestAfter the date of conveyance of the Federal land under subsection (a), the County may submit to the Secretary a request to acquire the Federal reversionary interest in all or any portion of the Federal land.
				(2)Appraisal
 (A)In generalNot later than 180 days after the date of receipt of a request under paragraph (1), the Secretary shall complete an appraisal of the Federal reversionary interest in the Federal land requested by the County under that paragraph.
 (B)RequirementThe appraisal under subparagraph (A) shall be completed in accordance with— (i)the Uniform Appraisal Standards for Federal Land Acquisitions; and
 (ii)the Uniform Standards of Professional Appraisal Practice. (3)Conveyance requiredIf, by the date that is 1 year after the date of completion of the appraisal under paragraph (2), the County submits to the Secretary an offer to acquire the Federal reversionary interest requested under paragraph (1), the Secretary shall, not later than the date that is 30 days after the date on which the offer is submitted, convey to the County the reversionary interest covered by the offer.
 (4)ConsiderationAs consideration for the conveyance of the Federal reversionary interest under paragraph (3), the County shall pay to the Secretary an amount equal to the appraised value of the Federal reversionary interest, as determined under paragraph (2).
 (5)Costs of conveyanceAs a condition of the conveyance of the Federal reversionary interest under paragraph (3), all costs associated with the conveyance (including the cost of the appraisal under paragraph (2)), shall be paid by the County.
 (6)Restrictions on use not applicableOn conveyance of the Federal reversionary interest to the County under paragraph (3), the restrictions on the use and disposal of the Federal land under subsection (b) shall not apply to any portion of the Federal land that was subject to the conveyed Federal reversionary interest.
